Case 1:20-cv-01141-CMH-JFA Document 18 Filed 10/08/20 Page 1 of 5 PageID# 417




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

ROBERT UPDEGROVE et al.,                          )
                                                  )
                Plaintiffs,                       )
                                                  )
       v.                                         )    Civil Action No. 1:20-cv-01141-CMH-JFA
                                                  )
MARK R. HERRING et al.,                           )
                                                  )
                Defendants.                       )


              JOINT MOTION TO SET COMBINED BRIEFING SCHEDULE
                        AND CONSOLIDATED HEARING

       Plaintiffs Robert Updegrove and Loudoun Multi-Images LLC d/b/a Bob Updegrove

Photography (Plaintiffs) and Defendants Attorney General Mark R. Herring and Senior Assistant

Attorney General R. Thomas Payne, II (Defendants) jointly move this Court for an order setting

a combined briefing schedule to govern Defendants’ response to Plaintiffs’ complaint and

motion for preliminary injunction (Dkt. 2). The parties agree that this motion can be resolved

without the need for a hearing. In support of their motion, the parties state as follows:

       1.       The law challenged in Plaintiffs’ complaint went into effect on July 1, 2020.

Compl. ¶ 135.

       2.       Plaintiffs filed this suit on September 28, 2020. See Dkt. 1. Plaintiffs also filed a

motion for preliminary injunction that same day. See Dkt. 2.

       3.       Defendants accepted service on October 6, 2020.

       4.       Under this Court’s Local Civil Rules, Defendants’ deadline to respond to the

motion for preliminary injunction is October 20, 2020. Under Federal Rule of Civil Procedure

12, Defendants’ deadline to respond to the complaint is October 27, 2020.




                                                   1
Case 1:20-cv-01141-CMH-JFA Document 18 Filed 10/08/20 Page 2 of 5 PageID# 418




       5.      Defendants anticipate filing a motion to dismiss the complaint in its entirety.

Many of the arguments Defendants intend to make in their motion to dismiss are threshold

arguments that Defendants also intend to offer in opposition to a preliminary injunction. In the

interest of judicial economy and efficiency, the parties have agreed to a combined joint briefing

schedule so that these overlapping arguments may be raised and addressed by the parties and the

Court at the same time.

       6.      Defendants further request a brief extension of the default deadlines so that

counsel has sufficient time to investigate the allegations in the complaint, review the voluminous

materials submitted in support of the motion for a preliminary injunction, and prepare a response

accordingly.

       7.      Good cause also exists for the requested extensions in light of the ongoing

COVID-19 pandemic and the press of work and scheduling conflicts in counsel’s other matters.

Counsel for Defendants are currently working remotely in response to the pandemic, and remote

work and the ongoing public health emergency present unique challenges in terms of technology,

collaboration, and managing both personal and professional obligations in the same physical

space. In addition, in the coming weeks, counsel for Defendants are scheduled to present

argument in three cases before the United States Court of Appeals for the Fourth Circuit, two

cases before the Supreme Court of Virginia, and an expedited trial in the Circuit Court for the

City of Richmond. Counsel for Plaintiffs are also scheduled to present argument in the coming

months before the United States Court of Appeals for the Ninth Circuit, in addition to providing

counsel in arguments before the Sixth and Tenth Circuits, and preparing a brief before the United

States Supreme Court.

       8.      Plaintiffs further request a brief extension of the default deadlines because




                                                 2
Case 1:20-cv-01141-CMH-JFA Document 18 Filed 10/08/20 Page 3 of 5 PageID# 419




counsel for Plaintiffs have already scheduled travel for personal reasons during Thanksgiving

and Christmas.

         9.       This Court has “considerable discretion in managing its civil docket in the best

interests of judicial economy and fairness to the parties, including the discretion to set and

enlarge time limitations for responsive pleadings.” In re Parker, 1987 WL 38506, at *1 (4th Cir.

1987).

         10.      Pursuant to that discretion, the parties respectfully request that the Court set a

combined briefing schedule and consolidated hearing on Plaintiffs’ motion for preliminary

injunction (Dkt. 2) and Defendants’ forthcoming motion to dismiss as follows:

              Monday, November 16, 2020: Defendants’ combined opposition to motion for
               preliminary injunction and motion to dismiss

              Monday, December 14, 2020: Plaintiffs’ combined reply in support of preliminary
               injunction and opposition to motion to dismiss

              Wednesday, December 23, 2020: Defendants’ reply in support of motion to dismiss

              Friday, January 15, 2021: Consolidated hearing on Plaintiffs’ motion for
               preliminary injunction and Defendants’ motion to dismiss

         11.      This briefing schedule would not alter the date of any event or deadline already

fixed by Court order in this action.

         12.      This is the first extension any party has requested with respect to Plaintiffs’

motion for preliminary injunction or Defendants’ response to the complaint. Counsel for the

parties certify that this motion is made in good faith and not for purposes of delay.

         WHEREFORE, the parties respectfully request that the Court grant their motion to set the

above-referenced briefing schedule for Plaintiffs’ motion for a preliminary injunction (Dkt. 2)

and Defendants’ forthcoming motion to dismiss, and consolidate the hearings so that both

motions may be heard at the same time.


                                                     3
Case 1:20-cv-01141-CMH-JFA Document 18 Filed 10/08/20 Page 4 of 5 PageID# 420




Dated: October 8, 2020                         Respectfully Submitted:


        /s/ Jessica Merry Samuels                  /s/ C. Douglas Welty (by permission)
Jessica Merry Samuels (VSB No. 89537)          C. Douglas Welty (VSB No. 29480)
Assistant Solicitor General                    C. Douglas Welty PLC
Martine E. Cicconi (VA Bar No. 94542)          2111 Wilson Boulevard
Deputy Solicitor General                       Suite 800
Office of the Attorney General                 Arlington, Virginia 22201
202 North Ninth Street                         (703) 276-0114 – Telephone
Richmond, Virginia 23219                       (844) 456-7800 – Facsimile
(804) 786-6835 – Telephone                     cdwelty@weltyblair.com
(804) 371-0200 – Facsimile
solicitorgeneral@oag.state.va.us               Jonathan A. Scruggs
                                               Arizona Bar No. 030505
Attorneys for Defendants Mark R. Herring       Alliance Defending Freedom
and R. Thomas Payne, II                        15100 N. 90th Street
                                               Scottsdale, AZ 85260
                                               (480) 444-0020
                                               (480) 444-0028 (facsimile)
                                               jscruggs@ADFlegal.org

                                               David A. Cortman
                                               Georgia Bar No. 188810
                                               Alliance Defending Freedom
                                               1000 Hurricane Shoals Rd. NE
                                               Suite D-1100
                                               Lawrenceville, GA 30043
                                               (770) 339-0774
                                               (770) 339-6744 (facsimile)
                                               dcortman@ADFlegal.org

                                               Johannes S. Widmalm-Delphonse
                                               Minnesota Bar No. 396303
                                               Alliance Defending Freedom
                                               20116 Ashbrook Place, Suite 258
                                               Ashburn, VA 20147
                                               (571) 707-4655
                                               (571) 707-4656 (facsimile)
                                               jwidmalmdelphonse@ADFlegal.org

                                               Attorneys for Plaintiffs Robert Updegrove
                                               and Loudoun Multi-Images LLC d/b/a
                                               Bob Updegrove Photography




                                           4
Case 1:20-cv-01141-CMH-JFA Document 18 Filed 10/08/20 Page 5 of 5 PageID# 421




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to all counsel who have appeared, including:


              C. Douglas Welty PLC
              2111 Wilson Boulevard
              Suite 800
              Arlington, VA 22201
              (703) 276-0114
              cdwelty@weltyblair.com



                                      By:     /s/ Jessica Merry Samuels
                                            Jessica Merry Samuels
                                            Assistant Solicitor General
                                            Office of the Attorney General
                                            202 North Ninth Street
                                            Richmond, Virginia 23219
                                            (804) 786-6835 – Telephone
                                            (804) 371-0200 – Facsimile
                                            solicitorgeneral@oag.state.va.us




                                                 5
